Citation Nr: 0515490	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1979 
to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO, in pertinent part, denied the issue 
entitlement to a total disability rating based on individual 
unemployability.  

Following receipt of notification of the previous decision, 
the veteran perfected a timely appeal with respect to the 
denial of his total rating claim.  Thereafter, in March 2004, 
the Board denied the issue of entitlement to a total 
disability rating based on individual unemployability.  

Subsequently, the veteran filed a timely appeal of the 
Board's March 2004 denial with the United States Court of 
Appeals for Veterans Claims (Court).  In March 2005, the 
Court issued an Order vacating the March 2004 decision and 
remanding it to the Board for further development and 
adjudication.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In the Joint Motion for Remand, it was pointed out that a 
medical opinion had not been solicited with respect to the 
impact of the veteran's service-connected disability on his 
ability to secure and follow a substantially gainful 
occupation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the effect that 
the service-connected degenerative joint 
disease of the lumbar spine with 
radiculopathy (60%) and residuals of a 
partial rupture of his left Achilles 
tendon (10%), have on his ability to 
obtain, and maintain, gainful employment.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  The examiner 
should take into account the veteran's 
work experience as a teller with the 
Postal Service and his college education.  
A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the total rating claim.  

2.  The RO should then adjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



